DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of 
As previously set forth: Claims 6-11, 13-14, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/22.

Priority
As previously set forth: The claims have an effective date of the ‘220 provisional application filed 12/6/18.

Response to Argument/Amendment
Applicant’s amendment is sufficient to overcome Collins for the teaching of alkyl esters of carboxylic acids.  New positions are set forth over the claims, in view of Jackson, due to amendment.  Arguments drawn to the amended claims are thusly moot.
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Claim Rejections - 35 USC § 112
Rejection over Claim 1, and its dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh (US 2021/0363414) in view of Darby (US 2012/0012326), Holzhauser (US 2015/0233226) and Jackson (US 2010/0078168).
Beuterbaugh discloses multifunctional diverter particles (title) that comprise a polyvinyl alcohol and a well servicing additive (abstract).  The well servicing additive may be a plasticizer [0010].  The polyvinyl alcohol (PVA) may have a degree of dissolve (equal to the degree of hydrolyzation [0017]) of 89-97% [0015] and the MW may be about 10,000 or less [0015].  The multifunctional particles may be made by compressing smaller particles of the well service additive and PVA into larger particulates [0031].  
Beuterbaugh includes elements as set forth above.  Beuterbaugh embraces the degree of hydrolysis, the degree of polymerization and further desires high water solubility at temperatures from 150-350F (e.g. the fast release due to fast dissolution [0010]) but Beuterbaugh does not disclose the comonomers of the claims.
Jackson discloses methods of enhanced recovery of oil (title) by using polyvinyl alcohol polymers in the well (abstract).  The polyvinyl alcohol polymers are hydrolyzed up to 98% [0022], embracing the hydrolysis of Beuterbaugh.  The polyvinyl alcohol polymers are copolymerized with ionic monomers such as acrylic acid so to increase its hydrophilicity [0023].  These copolymers dissolve completely in water at 25C [0009], a temperature that Beuterbaugh also [0007 of Beuterbaugh].  Increasing hydrophilicity results in a polymer that dissolves at lower temperatures [0022].  Co-monomers such as acrylic acid are added in amounts up to 5 mol% [0023].  The polyvinyl alcohol may be added to a fluid in solid form [0029], thus one would have a reasonable expectation that such could be used in Beuterbaugh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of up to 5 mol% of acrylic acid, as taught by Jackson, in order to increase the hydrophilicity of the polymer thus decreasing the temperature needed for it to dissolve.
Elements above embrace and thus render prima facie obvious the requirements (b) of the copolymer, including (i) the mol%, (ii) the MW (viscosity average degree of polymerization is similar to MW and since Beuterbaugh embraces MW less than 10,000 such would embrace (ii)), the degree of hydrolysis (iii) and the water solubility (iv).
Regarding the use of an acid soluble weighting agent, Beuterbaugh discloses that well servicing additives may be added but does not disclose weighting agents.  
Darby discloses shaped compressed pellets used as well treatment agents (abstract), thus embracing the compressed pellets of PVA of Beuterbaugh.  The shaped pellets may include a weighting agent [0022] such as silica [0055], embracing the claimed acid soluble weighting agent requirements of the claim.  It is additionally noted that PVA may be the binder of the compressed pellet of Darby [0053].  The weighting agent increases the specific gravity of the pellet [0022].  Further, the specific gravity (density) of the final pellet is between about 1.1-3 [0030].  Darby is thusly also evidence that a specific gravity (density) of 1.1-3 is embraced for composite pellets comprising PVA and weighting agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of a weighting agent such as silica, as taught by Darby, in order to modify the specific gravity of the pellet.  
The above thusly meets the acid soluble weighting agent requirements of claim 1.  Further, Since the PVA component, weighting component and compacted requirements are met, the bulk density requirements (c) must be embraced by the reference.  Darby is used as evidence that the specific gravity seems to be embraced by a generic PVA/weighting agent pellet however regardless of such, since the composition and compression requirements are met the bulk density of the claims is expected to be embraced by the references.
Beuterbaugh includes elements as set forth above but does not disclose the particle size distribution of the PVA pellets.  Holzhauser discloses methods for providing fractures in a formation (title).  Holzhauser discloses use of a fluid comprising diverter material therein (abstract).  Beuterbaugh’s multifunctional particles are diverter particles (title).  The diverters of Holzhauser degrade at formation conditions [0028], such is also akin to the desires of Beuterbaugh.  Holzhauser discloses a range of particle size distributions in [0008] including the use of 10-30% (e.g. D10 to D30) of a size larger than 2000 microns (4 mesh of the claims converts to 4760 microns).  Because 10 % of particles can have a size greater than 2000 microns, which would include sizes greater than 1 inch, and the remaining particle sizes are less than an inch, Holzhauser also embraces wherein D90 is 1 inch. Holzhauser discloses that the size range of the diverter material is selected to enable bridging at the perforations and therefore blockage of fluid flow through perforations.  Holzhauser discloses that the maximum size of the diverter can be determined by routine laboratory tests [0029] and that to be effective the diverter size must be sufficiently broad [0031] wherein the diameter of which 10 percent by volume of the material is greater than this diameter (e.g. the D10) is dependent upon where the diverter material is intended to block flow in the formation [0032].  Thus, in addition to embracing the D10 and D90 of the claims, Holzhauser also discloses such to be a result effective variable dependent on where the material is intended to block flow in the formation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of a D10 and D90 as set forth above, as taught by Holzhauser, since such is recognized to be suitable for the intended use of diverter particles in formations.  Further, it would be obvious to increase or decrease such depending on where the diverter material is intended to block flow in the formation wherein such can be determined by routine laboratory experimentation.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2143 A, E, F.
Elements above thus meet all the requirements of claim 1.  They also meet the requirements of claim 2 (silica, albeit not the elected species), 4-5, 12 and 15.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh in view of Darby, Holzhauser and Jackson in further view of Brannon (US 2013/0130947).
Elements of this rejection are as previously set forth, amended to remove Collins and include Jackson due to amendment.

Beuterbaugh, Darby, Holzhauser and Jackson include elements as set forth above.  Darby discloses the use of weighting agents such as silica but does not disclose the use of calcium carbonate.
Brannon discloses methods for impairing fluid flow in subterranean formations (title).  Brannon discloses the density of the fluid may be adjusted using weighting agents [0052], the weighting agents may be silica and the like [0052], this is the same purpose as the weighting agents in Darby (except they are not in pellet form).  Brannon also discloses calcium carbonate as a known weighting agent in the art [0052].  Brannon thusly teaches these to function equivalently as weighting agents in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh, Darby, Holzhauser and Jackson the use of calcium carbonate, as taught by Brannon, since it is recognized in the art as a functional equivalent to silica.  Though used in a fluid and not in a pellet one would expect the weighting agent to have the same effect and result in the pellet of Beuterbaugh et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 13 of U.S. Patent No. 11118105, in view of Holzhauser US 2015/0233226. 
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4, 12 are met by claims 1, 4, 6, 13 of ‘105 except for the D10 and D90 particle sizes.  Regarding these particle sizes: Holzhauser discloses methods for providing fractures in a formation (title).  Holzhauser discloses use of a fluid comprising diverter material therein (abstract).  105’s multifunctional particles are diverter particles (title).  The diverters of Holzhauser degrade at formation conditions [0028], such is also akin to the desires of ‘105.  Holzhauser discloses a range of particle size distributions in [0008] including the use of 10-30 (e.g. D10 to D30) of a size larger than 2000 microns (4 mesh of the claims converts to 4760 microns).  Because 10 % of particles can have a size greater than 2000 microns, which would include sizes greater than 1 inch, and the remaining particle sizes are less than an inch, Holzhauser also embraces wherein D90 is 1 inch. Holzhauser discloses that the size range of the diverter material is selected so as to enable bridging at the perforations and therefore blockage of fluid flow through perforations.  Holzhauser discloses that the maximum size of the diverter can be determined by routine laboratory tests [0029] and that to be effective the diverter size must be sufficiently broad [0031] wherein the diameter of which 10 percent by volume of the material is greater than this diameter (e.g. the D10) is dependent upon where the diverter material is intended to block flow in the formation [0032].  Thus, in addition to embracing the D10 and D90 of the claims, Holzhauser also discloses such to be a result effective variable dependent on where the material is intended to block flow in the formation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in ‘105 the use of a D10 and D90 as set forth above, as taught by Holzhauser, since such is recognized to be suitable for the intended use of diverter particles in formations.  Further, it would be obvious to increase or decrease such depending on where the diverter material is intended to block flow in the formation wherein such can be determined by routine laboratory experimentation.
Claim 2 of ‘105 further meets the requirements of instant claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766